White, J.
Appellant was indicted for swindling in obtaining money and goods under false pretenses. He was found guilty, and his punishment assessed at three years in the penitentiary. One of the grounds for his motion in arrest of judgment, and one of the errors complained of in his assignment, is “ that the indictment does not allege that the defendant knew the representations or pretenses to be false.”
“ An indictment for swindling must ayer that the defend*394ant knew the pretenses to be false.” Marada & Ortise v. The State, decided by the supreme court at the Galveston term, January, 1876; Taylor Warrington v. The State, decided by this court at the Austin term, 1876, ante p. 168.
The indictment being fatally defective in this regard, the judgment of the lower, court is reversed and the case dismissed.

Reversed and dismissed.